April 5, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

INEOS OLEFINS & POLYMERS USA, A DIVISION OF INEOS USA LLC, Appellant

NO. 14-10-01214-CV                      V.

   INTERNATIONAL PAPER AND CHOCOLATE BAYOU WATER COMPANY,
                             Appellees
                       ____________________

      Today the Court heard appellant=s motion to dismiss the cause and the appeal from
the order signed by the court below on November 10, 2010. Having considered the
motion and found it meritorious, we order the trial court’s order granting summary
judgment is set aside and the cause and this appeal are DISMISSED with prejudice.
      We further order that costs are taxed against the party who incurred the same.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.